Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 In Applicant’s Response to RCE dated 06/17/2022, Applicant amended Claims 2, 9-12, 19-22, and 29-31, and argued against all rejections previously set forth in the Office Action dated 01/18/2022.
In light of Applicant’s amendments and arguments, the rejections of Claims 2-31 under the nonstatutory double patenting previously set forth are withdrawn.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Kim on 06/30/2022.
The application has been amended as follows:
In the claims:
2.            (Currently Amended) A multifunction device, comprising:
               a display:
               a touch-sensitive surface;
               one or more processors;
               a memory; and
               one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
                              displaying a plurality of icons on the display in a first arrangement;
                              detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position on the display to a second position on the display, wherein:
                                             the second position is within an activation region of a second icon; and
                                             the second icon is different from the first icon;
                              in response to detecting the input:
                                             moving the first icon from the first position to the second position; and
                                             maintaining positions of each respective icon in the plurality of icons other than the first icon until automatic reconfiguration criteria have been met;
                              at a later point in time, determining that the automatic reconfiguration criteria have been met for the first icon, wherein the automatic reconfiguration criteria include a criterion that is met when the first icon is not currently located at a position on the display that is within an activation region of another icon; and
                              in response to determining that the automatic reconfiguration criteria have been met for the first icon, moving two or more of the icons in the plurality of icons other than the first icon as the first icon is moved around the display to form a second arrangement that is distinct from the first arrangement, wherein the automatic reconfiguration criteria are met and reconfiguration occurs while the first icon is still moving on the display, and wherein one of the two or more icons that are moved around the display to form the second arrangement occupies, in the second arrangement, the first position at which the first icon was displayed in the first arrangement prior to detecting the input.
12.       (Currently Amended) A method, comprising:
	at a multifunction device with a display and a touch-sensitive surface:
                  	displaying a plurality of icons on the display in a first arrangement;
                           detecting an input that corresponds to a request to move a first icon in the 	plurality of icons from a first position on the display to a second position on the display, 			wherein:
              		the second position is within an activation region of a second icon; and
                                        the second icon is different from the first icon;
                             in response to detecting the input:
                                             moving the first icon from the first position to the second position; and
                                             maintaining positions of each respective icon in the plurality of icons other than the first icon until automatic reconfiguration criteria have been met;
                              at a later point in time, determining that the automatic reconfiguration criteria have been met for the first icon, wherein the automatic reconfiguration criteria include a criterion that is met when the first icon is not currently located at a position on the display that is within an activation region of another icon; and
                              in response to determining that the automatic reconfiguration criteria have been met for the first icon, moving two or more of the icons in the plurality of icons other than the first icon as the first icon is moved around the display to form a second arrangement that is distinct from the first arrangement, wherein the automatic reconfiguration criteria are met and reconfiguration occurs while the first icon is still moving on the display, and wherein one of the two or more icons that are moved around the display to form the second arrangement occupies, in the second arrangement, the first position at which the first icon was displayed in the first arrangement prior to detecting the input.

22.         (Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or programs comprising instructions, which when executed by one or more processors of a multifunction device with a display and a touch-sensitive surface, cause the device to perform: 
	displaying a plurality of icons on the display in a first arrangement;
             detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position on the display to a second position on the display, 				wherein:
		the second position is within an activation region of a second icon; and
             the second icon is different from the first icon;
             in response to detecting the input:
                            moving the first icon from the first position to the second position; and
                            maintaining positions of each respective icon in the plurality of icons other than the first icon until automatic reconfiguration criteria have been met;
               at a later point in time, determining that the automatic reconfiguration criteria have been met for the first icon, wherein the automatic reconfiguration criteria include a criterion that is met when the first icon is not currently located at a position on the display that is within an activation region of another icon; and
                 in response to determining that the automatic reconfiguration criteria have been met for the first icon, moving two or more of the icons in the plurality of icons other than the first icon as the first icon is moved around the display to form a second arrangement that is distinct from the first arrangement, wherein the automatic reconfiguration criteria are met and reconfiguration occurs while the first icon is still moving on the display, and wherein one of the two or more icons that are moved around the display to form the second arrangement occupies, in the second arrangement, the first position at which the first icon was displayed in the first arrangement prior to detecting the input.


Allowable Subject Matter

	Claims 2-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 11/09/2021 and 06/17/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 2, 12, and 22.
	Claims 3-11, 13-21, and 23-31:
	These claims incorporate the allowable subject matter of Claims 2, 12, and 22, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.